
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


[Williams Communications Logo]

        This Telecommunications Services Agreement ("Agreement") is made this
12th day of June, 2002, by and between Williams Communications, LLC, a Delaware
limited liability company ("Williams"), and VitalStream, Inc., a Delaware
corporation ("Customer").

        1.    Services.    Customer agrees to purchase from Williams and
Williams, itself or through an affiliate, agrees to provide telecommunications
services as specified in accepted Service Orders, according to the terms and
conditions in this Agreement. Williams provides specified Services in accordance
with its applicable Service Schedules in effect at the time Service is ordered,
which may be attached or separately executed. All Services are subject to
availability and approval of Customer's credit by Williams.

        2.    Incorporated Materials.    Customer affirms that it has reviewed
and assented to all material posted on Williams' Customer Service Website to
which this Agreement refers, and agrees to be bound to those terms and
conditions as if fully set forth herein.

        3.    Effective Date and Term.    This Agreement shall become effective
on the date written above ("Effective Date"), shall continue for two years from
the Effective Date, and shall then automatically renew for successive one-month
periods ("Renewal Terms"), unless either party gives written notice to the other
party of non-renewal, such notice to be delivered at least sixty (60) calendar
days before the end of the Term or the Renewal Term.

        4.    Payment Terms and Charges.    All amounts stated on each monthly
invoice are due and payable within thirty (30) calendar days of the date of the
invoice ("Due Date"). Customer agrees to remit payment via Automated
Clearinghouse ("ACH") or wire transfer to Williams Communications, LLC in care
of: Bank of Oklahoma, Tulsa, Ok, ABA # 103900036, Account # 010649443 (Williams
Communications, LLC), or such other bank or account as Williams may in writing
direct Customer to remit payment. In the event Customer fails to make full
payment of undisputed amounts by the Due Date, Customer shall also pay a late
fee in the amount of the lesser of (i) one and one?half percent (11/2 %) per
month or (ii) the maximum lawful monthly rate under applicable state law, of the
unpaid balance which amount shall accrue from the Due Date ("Late Fee").
Williams may make billing adjustments: for On-Net Services for a period of one
(1) year after the date a Service is rendered, and for Third Party Services for
a period of two (2) years after the date a Service is rendered.

        5.    Billing Disputes.    (a) Upon disputing any charges, Customer
shall: (i) pay all undisputed charges by the Due Date; (ii) present by the Due
Date a written statement of amounts disputed in good faith in reasonable detail
with supporting documentation; and, (iii) negotiate in good faith to resolve any
dispute within sixty (60) calendar days. (b) Disputed charges mutually agreed
upon and in favor of Williams, with a Late Fee, will be paid within five (5)
business days of the resolution. Disputed charges mutually agreed upon and in
favor of Customer will be credited to Customer and no late fees shall apply.
(c) If the Parties fail to resolve the dispute within the sixty day period
(unless Williams agrees to extend such period), all disputed amounts and a Late
Fee will be due and payable on the sixtieth (60th) day following the Due Date.

        6.    Right to Assurance.    If a Customer suffers a material adverse
change in its financial condition, Williams may: (a) request adequate assurance
of Customer's performance per applicable law; or, (b) decline to accept a
Service Order.

        7.    Default, Suspension of Service, and Termination.    A "Default"
shall occur if (a) Customer fails to make payment as required under this
Agreement and such failure remains uncorrected for five (5) calendar days after
written notice from Williams; or (b) either party fails to perform or observe
any material term or obligation contained in this Agreement, (other than
(i) Customer's obligation to make payment or (ii) Williams' obligation to
provide Service in accordance with the applicable Technical Specifications which
is not a default but entitles Customer to exclusive remedies) and any such
failure remains uncorrected for fifteen (15) calendar days after written notice
from the non-defaulting party. If

--------------------------------------------------------------------------------


Customer uses the Services for any unlawful purpose or in any unlawful manner,
or violates Williams' Acceptable Use Policy posted on Williams' website,
Williams shall have the right immediately to suspend and/or terminate any or all
Services hereunder without notice to Customer. In the event of a Customer
Default for any reason, Williams may: (i) suspend Services to Customer;
(ii) cease accepting or processing orders for Services; (iii) withhold delivery
of Call Detail Records (if applicable); and/or (iv) terminate this Agreement. If
this Agreement is terminated because of a Customer Default, such termination
shall not affect or reduce Customer's minimum monthly commitments required under
this Agreement, if applicable; and, all Early Termination Charges shall apply.
Williams shall at all times be entitled to all rights available to it at law or
in equity; and, Customer agrees to pay Williams' reasonable expenses (including
attorney and collection agency fees) incurred in the enforcement of Williams'
rights in the event of a Customer Default. In the event of a Williams' Default,
Customer's sole and exclusive remedy shall be termination of the Agreement and
receipt of any applicable refund. Customer will, however, remain liable for all
charges incurred for Services provided prior to Customer's termination of this
Agreement. In addition to the rights and remedies stated in this Section 7,
Customer shall have the right, within sixty (60) days of the Effective Date, to
terminate this Agreement for any reason, however, Customer shall remain liable
for all charges incurred for Services provided prior to Customer's termination
of this Agreement in addition to any early termination charges associated with
Third Party Services.

        8.    Taxes.    If any taxes (excluding taxes based on Williams' net
income or capital or any property taxes but not Universal Service Fund charges),
fees, surcharges, or other charges or impositions are asserted against Williams
as a result of Williams' sale of Services or Customer's use of Services by any
local, state, national, international, public or quasi-public governmental
entity or foreign government or its political subdivision, including without
limitation, any tax or charge levied to support the federal Universal Service
Fund contemplated by the Telecommunications Act of 1996, or any state or foreign
equivalent ("Additional Charges"), Customer agrees to pay any such Additional
Charges, together with a one percent (1%) administrative fee, and indemnify
Williams from for any liability or expense associated with such Additional
Charges.

        9.    Limitation of Liability.    IN THE EVENT OF ANY BREACH OF THIS
AGREEMENT OR ANY FAILURE OF THE SERVICES, WHATSOEVER, NEITHER WILLIAMS NOR ANY
WILLIAMS' PROVIDER SHALL BE LIABLE FOR ANY DIRECT (except for express remedies
specified in this Agreement), INDIRECT, CONSEQUENTIAL, SPECIAL, ACTUAL,
INCIDENTAL, PUNITIVE OR ANY OTHER DAMAGES, OR FOR ANY LOST PROFITS OF ANY KIND
OR NATURE WHATSOEVER, EVEN IF WILLIAMS OR THE WILLIAMS' PROVIDER HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR LOSS. NOTHWITHSTANDING THE
FORGEOING, BOTH PARTIES SHALL BE LIABLE FOR ANY AND ALL DIRECT DAMAGES RESULTING
FROM BODILY INJURY OR PROPERTY DAMAGED TO THE EXTENT DIRECTLY AND PROXIMATELY
CAUSED BY SUCH PARTY'S NEGLIGENCE, GROSS NEGLIGENCE, RECKLESS OR WRONGFUL
MISCONDUCT.

        10.    Warranty and Disclaimer of Warranty.    WILLIAMS WARRANTY AND
DISCLAIMER OF WARRANTY WITH RESPECT TO ANY SERVICE IS SET FORTH ON THE
APPLICABLE SERVICE SCHEDULE. WILLIAMS DISCLAIMS ALL OTHER WARRANTIES WHETHER
EXPRESS OR IMPLIED INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTY OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. NO WARRANTY IS MADE OR
PASSED ON WITH RESPECT TO ANY THIRD PARTY SERVICES.

--------------------------------------------------------------------------------


        11.    Terms and Execution.    This Agreement includes the additional
provisions stated on the reverse side of this page. The signatures below
represent the parties' agreement to be bound as set forth in this Agreement.

VITALSTREAM, INC.

--------------------------------------------------------------------------------

  WILLIAMS COMMUNICATIONS, L.L.C.:

--------------------------------------------------------------------------------

By: /s/ David R. Williams   By: /s/ David Young Printed Name: David R. Williams
  Printed Name: David Young Title: VP Operatings   Title: VP IP Services Date:
6/12/02   Date of Signature: 6/27/02

        12.    Exclusive Remedies.    Except as otherwise specifically provided
for herein, the remedies set forth in this Agreement comprise the sole and
exclusive remedies available to Customer at law or in equity.

        13.    Compliance with Law.    Use of the Services shall be in
accordance, and comply, with all applicable laws, regulations, and rules.
Customer shall obtain all approvals, consents and authorizations necessary to
conduct its business and initiate or conduct any transmissions over any
facilities covered by this Agreement.

        14.    Indemnity.    (a) Customer and Williams shall defend, indemnify
and hold harmless the other from and against any and all claims for damage to
tangible property or bodily injury, including claims for wrongful death, to the
extent that such claim arises out of the negligence or wrongful misconduct of
the respective indemnifying party, its employees, agents, or contractors in
connection with this Agreement or the provision of Services hereunder. (b)
Customer will defend, indemnify and hold harmless Williams and its officers,
directors, employees, contractors and agents from and against any loss, debt,
liability, damage, obligation, claim, demand, judgment or settlement of any
nature or kind, known or unknown, liquidated or unliquidated, including without
limitation, all reasonable costs and expenses incurred including all reasonable
litigation costs and attorneys' fees arising out of, resulting from or based
upon any complaint, claim, action, proceeding or suit of any third party based
upon an alleged defect in or failure of Service, failure to obtain approval,
consent, or authorization, or based on Customer's violation of any law or any
rule or regulation.

        15.    Force Majeure.    Williams may adjust or suspend its performance
to the extent performance is beyond Williams' reasonable control for reasons
including, without limitation, Acts of God, fire, explosion, atmospheric
conditions such as rain fade, cable cut, governmental action, or national
emergencies, war, riot, insurrection, terrorism, vandalism, or labor
difficulties such as work stoppages, strikes, or lockouts.

        16.    Proprietary Information.    Except as required by law or stock
exchange rule, the terms and conditions of this Agreement and all documents
referenced herein including invoices are confidential and shall not be disclosed
without prior written consent of the other.

        17.    Interstate Service Representation.    Unless Williams
specifically offers an intrastate Service as set forth in an applicable Service
Schedule, Williams requires that more than ten percent (10%) of the
transmissions on each circuit shall be interstate transmissions or foreign
transmissions as those terms are defined in 47 U.S.C. Sections 153(17) and
153(22). Williams and its affiliates shall not be obligated to make available
intrastate Service, e.g., any Service on a circuit with end points within a
single state or service on a circuit which originates/terminates at points both
of which are situated within a single state unless Customer represents in
writing that such interexchange Service or circuits shall be used to carry more
than ten percent (10%) interstate or foreign telecommunications. If it is
determined at any time that such Service or circuit is subject to regulation by
a U.S. State regulatory agency, the Service or circuit may be provided by
Williams or its affiliates pursuant to applicable state laws, regulations and
applicable tariffs, or Williams and its affiliates may discontinue provision of
the affected Service or circuit.

--------------------------------------------------------------------------------

        18.    Third Party Services.    Williams may arrange on behalf of
Customer for services to be provided by a third party ("Third Party Services"),
such as local access Services, off-net interexchange services, or third party
provided international service. Local access services are subject to Section 19
below. When Customer requests international service, Williams may arrange for
the foreign end of the Service or for a portion of the foreign end of the
Service to be provided by a third party carrier licensed in the relevant foreign
point. In some cases, Williams may be unable to, and Customer may be required
to, arrange the foreign end of such Service with a foreign carrier. Although
this Agreement governs the terms of Williams' arrangement of Third Party
Service, the service level parameters and related warranties (if any), pricing,
surcharges, outage credits, required commitments, termination liability,
limitations, and other service-specific terms of the Third Party Service shall
be those of the provider of the Third Party Services ("Third Party Provider").

        19.    Ordering Local Access Service.    (a) Customer shall execute a
Letter of Agency, in a form provided by Williams, authorizing Williams to
interact directly with local access provider(s) to obtain the local access
Service. (b) Customer shall pay all charges including, without limitation,
monthly charges, usage charges, installation charges, non-recurring charges, or
applicable termination/cancellation charges, of the local access provider(s).
(c) When Williams orders local access Services for Customer, Williams shall
provision and coordinate the installation of the Service, and conduct the
initial testing of an interconnection between the Williams' Service and the
local access Service. (d) Local access Service ordered by Williams shall accrue
at the then-current tariff rate (or the standard published rate, if there is no
tariff rate) of the Service provider; and any changes in that rate will be
passed through to the Customer. (e) When Williams orders local access Services,
Williams will not begin billing Customer for local access Services until related
Williams Services are turned up. (f) Customer may order its own local access
Services from a vendor who has established entrance facilities in a Williams'
point of presence or other vendors with Williams' prior written permission.
(g) When Customer orders its own local access Service, its provider shall
directly bill Customer for Services. In addition, Williams may charge Customer
for any associated entrance facility or mileage charges if it provides carrier
facility assignment ("CFA") to Customer. (h) Customer shall ensure that the
Customer-ordered local access Services are turned up at the same time as the
Williams' Services and shall be obligated to pay for Williams' Services
regardless of whether the Customer ordered local access Services are ready.
(i) Williams shall not be obligated to provision any local access Service except
in connection with a Service Order for Williams' on-net Services.

        20.    Disconnection.    Customer may disconnect any Service after
installation by providing written notification to Williams sixty (60) days in
advance of the effective date of the disconnection and paying to Williams an
"Early Termination Charge" in an amount equal to the monthly recurring charges
associated with the Service Term less any monthly recurring charges already
paid, any non-recurring payments not yet paid by Customer, and any termination
liability associated with local access Service or any other Third Party Service.

        21.    Provisioning.    Williams' Service Order provisioning process is
found at
http://www.williamscommunications.com/network/customer-service/delivery-process.html.

        22.    Notices.    All legal notices to be sent to a party pursuant to
this Agreement shall be in writing and deemed to be effective upon (i) personal
delivery, (ii) three (3) business days after mailing certified mail return
receipt requested if mailed within the domestic U.S., or (iii) on the day when
the notice has been sent by facsimile if sent during business hours and followed
by private courier, or

--------------------------------------------------------------------------------


express mail priority, next-day delivery. The Full Business Address for purposes
of notice under this Section as well as telephone voice and facsimile numbers
shall be:

 
   
Williams Communications, LLC
100 South Cincinnati, TC-6H
One Technology Center, 6th Floor
Tulsa, Oklahoma 74103
Telephone: (918) 547-2005
Fax: (918) 547-0460
Attention: Contract Management   VitalStream, Inc.
1 Jenner, #100
Irvine, California 92618
Telephone: (949) 743-2033
Fax: (949) 453-8686
Attention: Philip N. Kaplan       With a copy to:
General Counsel
Williams Communications, LLC
One Technology Center, TC15-A
Tulsa, Oklahoma 74103
Telephone: (918) 547-5057
Fax: (918) 547-2360   For billing issues to:
VitalStream, Inc.
1 Jenner, #100
Irvine, California 92618
Telephone: (949) 743-2012
Fax: (949) 727-9660
Attention: Pat Deane, Controller

        23.    Miscellaneous.    (a) Customer shall not assign or otherwise
transfer its rights or obligations under this Agreement without the prior
written consent of Williams, which shall not be unreasonably withheld.
Notwithstanding the foregoing, if Customer sells, exchanges or otherwise
disposes of all or substantially all of the assets of, or Customer's interest
in, any business unit in which Services are used, then Customer shall have the
right, upon written notice to Williams to assign to such third party all
applicable licenses, warranties, maintenance schedules and rights granted under
this Agreement with respect to such Services; provided that the third party
agrees to be bound by all obligations of Customer to Williams that pertain to
the Service. (b) This Agreement shall be governed by the laws of the State of
Delaware without regard to choice of law principles. (c) No rule of construction
requiring interpretation against the draftsman hereof shall apply in the
interpretation of this Agreement. (d) The provisions of this Agreement are for
the benefit only of the parties hereto, and no third party may seek to enforce
or benefit from these provisions. (e) If any term or provision of this Agreement
shall be determined to be invalid or unenforceable by a court or body of
competent jurisdiction, then: (i) both parties shall be relieved of all
obligations arising under such provision and this Agreement shall be deemed
amended by modifying such provision to the extent necessary to make it valid and
enforceable while preserving its intent; and (ii) the remainder of this
Agreement shall be valid and enforceable. (f) The failure of either party to
enforce any provision hereof shall not constitute the permanent waiver of such
provision (g) No termination of this Agreement shall affect the rights or
obligations of either party: (i) with respect to any payment for Services
rendered before termination; or (ii) pursuant to other provisions of this
Agreement that, by their sense and context, are intended to survive termination
of this Agreement, including without limitation, indemnification and limitation
of liability. (h) This Agreement, appurtenant schedules and service orders,
consist of all the terms and conditions contained herein. This Agreement
constitutes the complete and exclusive statement of the understanding between
the parties and supersedes all proposals and prior agreements (oral or written)
between the parties relating to Services provided hereunder. (i) Customer
represents that it is a telecommunications carrier under the Communications Act
of 1934, as amended or under the laws of the jurisdiction where it operates. (j)
Customer acknowledges that the provisioning of interstate telecommunications
services by Williams to Customer for resale is conditioned upon Customer's
submission of a copy of its FCC Registration Information (Blocks 1 & 2 of the
Telecommunications Reporting Worksheet, FCC Form 499-A) or FCC Filer 499-A
Identification number to Williams, evidencing that Customer has properly
registered with the Federal Communications Commission ("FCC"). (k) Subject to
Section 16 "Proprietary Information", the parties contemplate and agree that
publication of information relating to this Agreement may occur through press
releases, articles, interviews, marketing materials, online materials, and/or
speeches ("Publicity"). Both parties must approve the content of any such
Publicity prior to its publication, which approval shall not be unreasonably
withheld.

--------------------------------------------------------------------------------


        This Service Schedule for Dedicated Internet Access Service is subject
to that Telecommunications Services Agreement No.                         
("TSA") by and between Williams Communications, LLC ("Williams"), and Customer.

1.1.    Dedicated Internet Access Service Description.    Dedicated Internet
Access service provides Customer a dedicated high-speed connection to the
Internet. Customer can select from several connectivity options, speeds, and
billing methods as outlined in the following sections. Dedicated Internet Access
service only provides access to the Internet and to other Dedicated Internet
Access customers within the Williams Network. It does not provide Customer with
connectivity to other Customer sites that are not connected to the Internet. IP
addresses and/or secondary DNS are also available.

1.2.    Connectivity and Speeds.    Customer may choose from connectivity and
port speed options listed in the table below. Additional options may be
available on an individual case basis.

Table N.1—Dedicated Internet Connectivity and Speed Options

Access/Port Speed


--------------------------------------------------------------------------------

  DS-1

--------------------------------------------------------------------------------

  Ethernet

--------------------------------------------------------------------------------

  DS-3

--------------------------------------------------------------------------------

  Fast Ethernet

--------------------------------------------------------------------------------

  OC-3

--------------------------------------------------------------------------------

  OC-12

--------------------------------------------------------------------------------

  Gigabit Ethernet

--------------------------------------------------------------------------------

PPP   Yes   NA   Yes   NA   Yes   Yes   NA Frame   Yes   NA   Yes   NA   Yes  
NA   NA ATM   Yes   NA   Yes   NA   Yes   Yes   NA SONET   NA   NA   NA   NA  
Yes   Yes   NA ETHERNET   NA   Yes   NA   Yes   NA   NA   Yes

        2.    Pricing Options.    Customer can choose from Flat Rate, Tiered,
Burstable, and Peak Usage pricing. The Customer's Service Order will specify the
monthly recurring charge for each.

a.Flat Rate Pricing.    A Flat Rate circuit is provisioned as a full circuit
giving Customer the ability to use the entire port. The monthly recurring charge
is fixed each month and does not change due to usage of the circuit.

b.Tiered Pricing.    A Tiered circuit is provisioned as a fractional circuit
limiting the amount of traffic Customer can send and receive. Customer
subscribes to a pre-defined tier identified on Customer's Service Order. The
monthly recurring charge is fixed each month based on subscribed tier and does
not change due to usage of the circuit. Tiered pricing is only available if
Customer uses Frame Relay or ATM access methods.

c.Burstable Pricing.    A Burstable circuit is provisioned as a full circuit
giving Customer the ability to use the entire port but receive a monthly invoice
for a fractional circuit. Customer subscribes to a pre-defined burst range
identified on Customer's Service Order. The monthly recurring charge is fixed
each month based on the subscribed burst range. At the end of the month,
Williams reconciles Customer's port usage to determine if burst charges apply.
If Customer's port usage falls into a range higher than the subscribed burst
range, then Customer's next invoice will reflect a burst charge equal to the
difference between the charge associated with the higher burst range and the
Customer's subscribed burst range. If the Customer's port usage is lower than
the minimum of the subscribed burst range, Customer is invoiced at the
subscribed level. When Customer's port usage falls into a level higher than the
subscribed burst range to for three (3) consecutive months, Williams will change
the Customer subscription to the higher burst range and increase the monthly
recurring charge accordingly. The Customer's port usage in a given month shall
be the higher of either inbound or outbound traffic measured at the ninety-fifth
percentile (95%) (remove top 5% of total traffic readings) based on traffic
sampled every two and one-half (2.5) minutes and aggregated in fifteen
(15) minute increments, as determined by Williams.

d.Peak Usage Pricing.    A Peak Usage circuit is provisioned as a full circuit
giving Customer the ability to use the entire port. If a minimum port usage
(Mbps) commitment is identified on the Customer's Service Order, the monthly
recurring charge is equal to the usage charge for the commitment level and no
static port charge is applied. If no minimum port usage

--------------------------------------------------------------------------------

commitment is identified, the monthly recurring charge is a static port charge.
At the end of the month, Williams reconciles Customer's port usage to determine
if usage charges apply. Usage charges are applied to the following month's
invoice based on Customer's port usage for the preceding month. Usage charges
may vary from month to month and are calculated by multiplying the port usage
(Mbps) by the usage rate ($/Mbps). If a minimum port usage commitment is
identified, the port usage is equal to the difference between Customer's port
usage and the usage commitment. If the Customer's port usage is less than the
minimum port usage commitment, Customer's monthly recurring charge will not
change. The Customer's port usage in a given month shall be the higher of either
inbound or outbound traffic measured at the ninety-fifth percentile (95%)
(remove top 5% of total traffic readings) based on traffic sampled every two and
one-half (2.5) minutes and aggregated in fifteen (15) minute increments, as
determined by Williams.

        3.    Service Order Term.    Each Service Order placed under this
Agreement shall have its own term, as indicated on such Service Order ("Service
Term"). In the event Customer requests a month-to-month term and the
month-to-month term continues for a period of six (6) months, the month-to-month
terms shall convert to a one (1) year Service Term, and Customer shall be
responsible for any applicable termination/cancellation charges associated with
a one (1) year Service Term. At the end of the Service Term for any Service
Order such Service Order shall continue on a month-to-month basis ("Extension
Period") unless either party gives written notice to the other that the
circuit(s) described in such Service Order shall be disconnected, such notice to
be delivered at least sixty (60) calendar days before the end of the Service
Term, or if during the Extension Period, then upon at least thirty (30) calendar
days' written notice. Customer's charges, as set forth in this Agreement, for
Services provided by Williams during the Service Term shall continue to apply to
Customer's Service on a month-to-month basis for term and pricing conditions
throughout any Extension Period, unless modified pursuant to the terms of this
Agreement. Unless Customer is in default, any Service being provided at the time
of termination of this Agreement shall continue upon the terms and conditions of
this Agreement until end of the Service Term or any applicable Extension Period
Service as specified in the applicable Service Order or until such Service Order
is terminated pursuant to the third sentence of this section; provided, however,
that Customer may not order any new Service until Customer and Williams have
entered into a new agreement or mutually agreed in writing to extend this
Agreement. Customer will be eligible for promotional pricing as it relates to
the Services being ordered. Notwithstanding the foregoing, in the event Customer
requests a month-to-month term for any of the Services, to satisfy requirements
for unique events, pricing for such term shall be based on the pricing within
each Service Schedule, and the non-recurring charges will be calculated on the
standard rate times two (x2).

        4.1.    Pricing Schedules.    Pricing for Dedicated Internet Services
shall be reflected in the Customer's Service Order and is subject to change upon
thirty (30) calendar days written or electronic notice by Williams to Customer.
Price changes shall only be effective on a going-forward basis and shall not
apply to Service Orders previously placed by Customer and accepted by Williams
prior to the effective date of the respective price change.

        4.2.    Non-Recurring Charges.    Non-Recurring Charges may be incurred
for Dedicated Internet Access Services. Non-Recurring Charges are set forth in
Table N.2 below.

--------------------------------------------------------------------------------


        [Pricing Information in the following table is omitted pursuant to
Rule 24b-2, filed separately with the Securities and Exchange Commission and is
subject to a confidential treatment request.]

Table N.2—Non-Recurring Charges

 
  DS-1

--------------------------------------------------------------------------------

  Ethernet

--------------------------------------------------------------------------------

  DS-3

--------------------------------------------------------------------------------

  Fast Ethernet

--------------------------------------------------------------------------------

  OC-3

--------------------------------------------------------------------------------

  OC-12

--------------------------------------------------------------------------------

  Gigabit Ethernet

--------------------------------------------------------------------------------

New Order Installation                             Change Of Service Date Charge
(1st change free)                             Change Of Service Order Charge    
                          Pre-engineering                              
Post-engineering                             Order Cancellation                
              Pre-engineering                               Post-engineering    
                        Reconfiguration                             Access
Service Request (ASR)                             Access Service Request (ASR)
Change                             Order Expedite                            

        In addition to the above charges, Customer is required to reimburse
Williams for any Third Party Provider charges relating to Customer's service.
Non-Recurring Charges not described above will be considered special requests
and will be handled on an individual case basis. All of the charges stated above
are subject to change with thirty (30) calendar days notice. A complete
description of the above charges is published at
http://www.williamscommunications.com/network/customer-service/process-policy.html.

        4.3.    Miscellaneous.    Customer should be aware that from time to
time, third-party charges are levied to Williams after submission of the
original Service Order from Customer. Williams may be obligated to pass these
charges to Customer. Williams will inform Customer of any such charges before
the charges are passed to Customer. Williams cannot commit that all charges
related to any requested Service will always be on the original Service Order.

        4.4.    Commitment Level Charges.    If Customer chooses to increase its
commitment level charges (which shall be set forth in a Service Order) in order
to obtain a lower per megabit pricepoint, Customer shall provide Williams with
written notice of its intent. If Williams receives Customer's request to
increase its commitment level charges by the 10th day of the calendar month,
then Customer's new per megabit pricepoint shall become effective the first day
of the following calendar month. If Williams receives Customer's request to
increase its commitment level charges after the 10th day of the calendar month,
then Customer's new per megabit pricepoint shall become effective the first day
of the second calendar month following the month Williams receives the written
request from Customer.

        5.1.    Outage Credits/Excessive Outage.    Customer acknowledges the
possibility of an unscheduled, continuous and/or interrupted period of time
during which Dedicated Internet Service fails to conform due to an "Outage"
(defined as failure to conform to the Network Availability, Latency, and Packet
Loss technical specifications outlined in Section 6 below). An Outage shall
begin upon the earlier of Williams' actual knowledge of the Outage or Williams'
receipt of notice from the Customer of the Outage. In the event of an Outage,
Customer shall be entitled to a credit ("Outage Credit") upon Williams' receipt
of Customer's written request for such Outage Credit. The amount of the Outage
Credit for Dedicated Internet Service shall be an amount equal to 1/30 of the
monthly recurring charge for each hour, or portion of an hour, in excess of one
(1) hour during any month that the affected Service fails to conform, with a
maximum Outage Credit during any one month of one half of a month's total
monthly recurring charges for the affected Service. If Customer experiences five
(5) or

--------------------------------------------------------------------------------


more Outages in any eight (8) month period ("Excessive Outage"), Customer shall
have the right to terminate this Agreement, however, Customer shall remain
liable for all charges incurred for Services provided prior to Customer's
termination of this Agreement.

        5.2.    Remedy.    Except in the event of an Excessive Outage, the
Outage Credit as set forth in this Section 5 shall be the sole and exclusive
remedy of Customer in the event of any Outage and under no circumstances shall
an Outage be deemed a default under the TSA. In the event of an Excessive
Outage, if Customer exercises its right to terminate this Agreement as set forth
in Section 5.1 above, then Customer shall not be entitled to receive any
applicable Outage Credit for the affected Service and such termination shall be
the sole and exclusive remedy of Customer in that event and under no
circumstances shall the Outages which led to Customer's disconnection be deemed
a default under the MSA.

        5.3.    Limitations.    Customer shall not receive an Outage Credit if
the Outage is: (i) of a cumulative duration of less than one (1) hour during any
month; (ii) caused by Customer or others authorized by Customer to use the
Services under the TSA; (iii) due to the failure of power, facilities,
equipment, systems or connections not provided by Williams; (iv) caused by the
failure of Local Access Service to Williams' fiber optic network; (v) the result
of scheduled maintenance where Customer has been notified of scheduled
maintenance in advance; or (vi) due to a Force Majeure event as defined in the
TSA. 5.4. Invoice Credit. Outage Credits shall be credited on Customer's next
monthly invoice for the affected Service.

        5.4.    Invoice Credit.    Outage Credits shall be credited on
Customer's next monthly invoice for the affected Service.

        6.    Technical Specifications.    Technical Specifications and
Connectivity Options For Dedicated Internet Access Service:

a.Network Availability.    Network Availability is a measurement of the percent
of total time that service is operative when measured over a 365 consecutive day
(8760 hour) period. Williams' Network availability for Dedicated Internet Access
Services shall be 99.999% from POP to POP measured over a one-year period.
Williams will undertake repair efforts on equipment or fiber when Williams first
becomes aware of it, or when notified by Customer and Customer has released all
or part of the Service for testing. The standards by which Williams' Dedicated
Internet Services is measured apply on a one-way basis between Williams' POPs
only. Williams does not guarantee the availability of local loops.

b.Mean Time to Restore ("MTTR").    MTTR shall be the average time required to
restore service and resume availability and is stated in terms of equipment
failure and cable outages. The time is measured from the moment the outage is
reported until the latter of (i) restoration of the first fiber on a cable cut
or (ii) equipment is repaired and service is available. With respect to
Dedicated Internet Access Service, Williams has an objective of repairing
network equipment within an average of two (2) hours and an objective to have
the first fiber on a cable cut restored within an average of six (6) hours.
Williams will undertake repair efforts on equipment or fiber when Williams first
becomes aware of the problem, or when notified by Customer and Customer has
released all or part of the Service for testing. The maintenance standards in
this Section only apply for equipment or fiber on Williams' owned and operated
network and from Williams' POP to Williams' POP.

c.Latency.    Latency is measured as the round trip time, averaged over a month
(720 hours/month), required for a packet (100 bytes) to travel between Williams
Core IP POPs (Williams IP Core Access Router to Williams IP Core Access Router).
For Services on Williams' Network, Latency will be less than 55 ms maximum
average round trip, not to exceed 100 ms peak between Core IP POPs when averaged
over a one month period (720 hours). The SLA Latency is the average of mean
latency values for IP Core POP City pairs. The customer will be provided monthly
a matrix of Core IP City Pairs and averaged latency times between these pairs.
The worst time from this matrix is the peak latency.

--------------------------------------------------------------------------------

d.Packet Loss.    Packet Loss is measured as the percentage of 100 byte packets
at 5 iterations of 100 trials, averaged over a month (720 hours) lost between
Williams Core IP POPs (Williams IP Core Access Router to Williams IP Core Access
Router). For Services on Williams' Network, Packet Loss will be less than 1%
averaged over a month period (720 hours) between Williams' IP Core POPs. The
customer will be provided monthly a matrix of Core IP City Pairs and averaged
percentages of Packet Loss between these pairs. The SLA Packet Loss is the worst
percentage of packet loss from said matrix.

        7.    Implementation Intervals.    Williams' standard service
implementation interval for DSN and OCN service is set forth below in Table N.3.
Third Party Service implementation intervals shall be determined on an
individual case basis. Williams shall make reasonable efforts to provide
Williams' Services within its standard service implementation interval. Failure
of Williams to deliver by such date shall not constitute a default under the TSA
and Williams shall not be liable to pay to Customer any penalties or damages for
Williams' failure to meet such standard service implementation intervals.

Table N.3—Implementation Intervals    

Service Type

--------------------------------------------------------------------------------

  Standard Interal POP to POP

--------------------------------------------------------------------------------

DS-1 and below   20 business days DS-3   30 business days OC-3, OC-12   45
business days 10 Ethernet, Fast Ethernet, Gigabit Ethernet   ICB

        8.    Planned Network Maintenance Activity.    Williams shall avoid
performing network maintenance between 0600 to 2200 Central Time (or local time
with respect to facilities comprising international Service), Monday through
Friday, inclusive, that will have a disruptive impact on the continuity or
performance level of Customer's Service. However, the preceding sentence does
not apply to restoration of continuity to a severed or partially severed fiber
optic cable, restoration of dysfunctional power and ancillary support equipment,
or correction of any potential jeopardy conditions. Williams will use
commercially reasonable efforts to notify Customer prior to emergency
maintenance. Williams shall provide Customer with electronic mail, telephone,
facsimile, or written notice of all non-emergency, planned network maintenance
(i) not less than three (3) business days prior to performing maintenance that,
in its reasonable opinion, has a substantial likelihood of affecting Customer's
traffic for up to fifty (50) milliseconds, and (ii) not less than ten
(10) business days prior to performing maintenance that, in its reasonable
opinion, has a substantial likelihood of affecting Customer traffic for more
than fifty (50) milliseconds. If Williams' planned activity is canceled or
delayed, Williams shall promptly notify Customer and shall comply with the
provisions of this Section to reschedule any delayed activity.

        9.    Warranty.    Williams warrants that Dedicated Internet Access
Service shall be provided to Customer in accordance with the applicable
Technical Specifications set forth above. Williams shall use commercially
reasonable efforts under the circumstances to remedy any delays, interruptions,
omissions, mistakes, accidents or errors in the Services and restore such
Services to comply with the terms hereof. THE FOREGOING WARRANTY IS THE SOLE AND
EXCLUSIVE WARRANTY AND IS PROVIDED IN LIEU OF ALL OTHER WARRANTIES WHETHER
EXPRESS OR IMPLIED INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTY OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THE OUTAGE CREDITS REMEDY
PROVIDED TO CUSTOMER AS SET FORTH IN SECTION 5 OF THIS SERVICE SCHEDULE IS THE
SOLE AND EXCLUSIVE REMEDY PROVIDED TO CUSTOMER AND IS IN LIEU OF ALL OTHER
REMEDIES, REGARDLESS OF WHETHER THIS WARRANTY FAILS OF ITS ESSENTIAL PURPOSE.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, THE PARTIES HAVE INDICATED THEIR AGREEMENT BY
SIGNING BELOW.


VITALSTREAM, INC.:
 
WILLIAMS COMMUNICATIONS, LLC:
 
 
 


--------------------------------------------------------------------------------

Signature of Authorized Representative
 


--------------------------------------------------------------------------------

Signature of Authorized Representative /s/ David R. Williams

--------------------------------------------------------------------------------

  /s/ David Young

--------------------------------------------------------------------------------

Printed Name   Printed Name David R. Williams

--------------------------------------------------------------------------------

  David Young

--------------------------------------------------------------------------------

Title   Title VP Operations

--------------------------------------------------------------------------------

  VP, IP Services

--------------------------------------------------------------------------------

Date 6/12/02   Date 6/27/02

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5

